 1   SEYFARTH SHAW LLP                                        GRAHAMHOLLIS APC
     Gerald L. Maatman (IL 6181016) (Admitted Pro Hac Vice)   Graham S.P. Hollis (SBN 120577)
 2   gmaatman@seyfarth.com                                    ghollis@grahamhollis.com
     Jennifer A. Riley (IL 6272366) (Admitted Pro Hac Vice)
     jriley@seyfarth.com                                      Vilmarie Cordero (SBN 268860)
 3                                                            vcordero@grahamhollis.com
     233 S. Wacker Drive, 80th Floor
 4   Chicago, IL 60606                                        Hali Anderson (SBN 261816)
     Telephone:      (312) 460-5000                           handerson@grahamhollis.com
 5   Facsimile:      (312) 460-7000                           3555 Fifth Avenue, Suite 200
                                                              San Diego, California 92103
 6   SEYFARTH SHAW LLP                                        Tel: 619.692.0800
     Eric E. Hill (SBN 173247)
     ehill@seyfarth.com                                       Fax: 619.692.0822
 7
     560 Mission Street, 31st Floor
     San Francisco, California 94105                          Attorneys for Plaintiff
 8                                                            DEANDRE FURLOUGH
     Telephone:     (415) 397-2823
 9   Facsimile:     (415) 397-8549

10   SEYFARTH SHAW LLP
     Jinouth D. Vasquez Santos (SBN 299056)
11   jvasquezsantos@seyfarth.com
     2029 Century Park East, Suite 3500
12   Los Angeles, California 90067-3021
     Telephone:    (310) 277-7200
13   Facsimile:    (310) 201-5219

14   Attorneys for Defendants
     CAPSTONE LOGISTICS, LLC and
15   PINNACLE WORKFORCE LOGISTICS, L.L.C

16
                                       UNITED STATES DISTRICT COURT
17
                                     NORTHERN DISTRICT OF CALIFORNIA
18

19   DEANDRE FURLOUGH, individually and on               Case No. 5:18-cv-02990-SVK
     behalf of all similarly situated employees of
20   DEFENDANTS in the State of California,              JOINT STIPULATION FOR DISMISSAL
                                                         WITH PREJUDICE; [PROPOSED]
21                     Plaintiffs,                       ORDER
22          v.
23
     CAPSTONE LOGISTICS, LLC, a Delaware
24   limited liability company; PINNACLE
     WORKFORCE LOGISTICS, LLC, a Delaware
25   limited liability company; and DOES 1 through       Complaint Filed: April 13, 2018
     50, inclusive,
26
                       Defendants.
27

28

                                                     1
                   JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
 1          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, all Parties have agreed

 2   that the entire action shall be dismissed with prejudice, each party to bear its own attorneys’ fees and costs.

 3           IT IS HEREBY STIPULATED, by and between Plaintiff and Defendants, by and through their

 4   respective counsel, that:

 5          1. The entire action shall be dismissed with prejudice pursuant to Federal Rule of Civil Procedure

 6              41 (a)(1), each party bearing its own attorneys’ fees and costs

 7

 8
     DATED: December 23, 2019                       SEYFARTH SHAW LLP
 9

10
                                                    By: /s/ Eric E. Hill
11                                                      Eric E. Hill
                                                        Jinouth D. Vasquez Santos
12                                                      Attorneys for Defendants CAPSTONE LOGISTICS,
                                                        LLC and PINNACLE WORKFORCE LOGISTICS,
13                                                      L.L.C.

14   DATED: December 23, 2019                       GRAHAMHOLLIS APC

15

16                                                  By: /s/ Hali M. Anderson
                                                        Graham S.P. Hollis
17                                                      Vilmarie Cordero
                                                        Hali M. Anderson
18                                                      Attorneys for Plaintiff DEANDRE FURLOUGH
19                         ATTESTATION PURSUANT TO LOCAL RULE 5-1(I)(3)
20          I hereby attest that all signatories indicated by a conformed signature (/s/) have concurred in the
21   filing of this document.
22                                                  /s/ Jinouth D. Vasquez Santos
23                                                         Jinouth D. Vasquez Santos

24

25

26

27

28

                                                           2
                    JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
 1                                            [PROPOSED] ORDER

 2          All parties having stipulated, IT IS HEREBY ORDERED that this entire action shall be

 3   dismissed with prejudice.

 4
     DATED: December 24, 2019
 5

 6                                                 By: ____________________________
                                                       Susan Van Keulen
 7                                                     U.S. Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      1
                   JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
